Citation Nr: 1530541	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-24 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cardiac disability.

2.  Entitlement to service connection for scars, secondary to a cardiac disability.

3.  Entitlement to service connection for hypertension, secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for bilateral hand tremors.

5.  Entitlement to an initial disability rating in excess of 70 percent for PTSD.

6.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

7.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

8.  Entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to December 1966. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of April 2009, December 2009, and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.   

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In an August 2012 substantive appeal, the Veteran requested a hearing before the Board in connection with his appeal for higher ratings for bilateral hearing loss and tinnitus, and service connection for bilateral hand tremors and hypertension.  He withdrew that request in writing in September 2013.  

The Veteran perfected an appeal of the remaining issues in November 2014, and requested a hearing before the Board.  It is not clear whether his second hearing request pertained only to the new issues, or whether his intent was to request a hearing on all issues pending on appeal, including those that were perfected in August 2012.  Thus, in order to afford the Veteran due process, the Board finds that all of the issues on appeal must be remanded so that a hearing may be scheduled.  See 38 C.F.R. §§ 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

